—In an action to recover the proceeds of an insurance policy, the plaintiffs appeal from an order of the Supreme Court, Kings County (Shaw, J.), entered July 16, 1992, which granted the defendant’s motion for leave to serve a late answer.
Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion in directing the plaintiffs to accept the defendant’s late answer (see, CPLR 5015 [a]; Murphy v D. V. Waste Control Corp., 124 AD2d 573; Smithtown Gen. Hosp. v Allstate Ins. Co., Ill AD2d 382; Buderwitz v Cunningham, 101 AD2d 821; Le Cesse v Giancursio, 38 AD2d 873). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.